Hyatt, J.
The order in forma pauperis not having been served, should have been presented to the clerk in opposition to the taxation of defendant’s costs. Not having been ' called to the attention of the defendant’s attorney in any form, their practice in entering judgment was not irregular. The proof is that this case was twice called on the calendar when it was reached, and no appearance having been made by the plaintiff the defendant handed up the notice of trial and had the complaint dismissed.
The default will be opened as a matter of favor, however, on payment, within five days, of twelve dollars costs to the defendant’s attorney. 1 Oiv. Pro. Rep., 131.